Exhibit 10.2

 

CERTAIN IDENTIFIED INFORMATION MARKED BY [*] HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED

AMENDMENT N°7

 

 

TO THE

 

 

A330-900neo PURCHASE AGREEMENT

 

 

BETWEEN

 

 

AIRBUS S.A.S.

 

as Seller

 

 

and

 

 

AIR LEASE CORPORATION

 

as Buyer

 

 

 



 

 

Amendment Nº7 to the ALC A330-900neo Purchase Agreement

 

Ref. CLC - CT1902127

Page 1/5

 



 

 

AMENDMENT N° 7 TO THE

A330-900neo PURCHASE AGREEMENT

 

This Amendment N°7 (the “Amendment N°7”) dated 8 August 2019 is made

 

BETWEEN:

 

AIRBUS S.A.S., a French société par actions simplifiée, with its registered
office at 2, rond-point Emile Dewoitine, 31700 Blagnac, France, registered with
the Commercial and Companies Register of Toulouse under number 383 474 814 (the
“Seller”),

 

and

 

AIR LEASE CORPORATION, a corporation organised and existing under the laws of
the State of Delaware, U.S.A., having its principal place of business at 2000
Avenue of the Stars, Suite 1000N, Los Angeles, California 90067, U.S.A. (the
“Buyer”).

 

The Buyer and Seller together are referred to as the “Parties”.

 

WHEREAS:

 

A.  The Buyer and the Seller have signed on 03 March 2015 a purchase agreement
with reference CLC-CT1405166 for the manufacture and sale by the Seller and
purchase by the Buyer of twenty-five (25) A330-900neo aircraft hereinafter
together with its Exhibits and Letter Agreements and as further amended from
time to time referred to as the “Agreement”.

 

B.  The Buyer and the Seller have signed an amendment n°1 dated 31 May 2016 with
reference CLC-CT1614983 (“Amendment N°1”) whereby the Buyer [*].

 

C.  The Buyer and the Seller have signed an amendment n°2 dated 19 June 2017
with reference CLC-CT1702508 (“Amendment N°2”) for the manufacture and sale by
the Seller and purchase by the Buyer of two (2) incremental A330-900neo
aircraft.

 

D.  The Buyer and the Seller have signed an amendment n°3 dated 02 October 2017
with reference CLC-CT1705177 (“Amendment N°3”) in order to [*].

 

E.  The Buyer and the Seller have signed an Amendment n°4 dated 27 December 2017
with reference CLC-CT1709653 (“Amendment N°4”) for the manufacture and sale by
the Seller and purchase by the Buyer of two (2) incremental A330-900neo
aircraft.

 

F.  The Buyer and the Seller have signed an amendment n°5 dated 31 December 2018
with reference CLC-CT1709653 (“Amendment N°5”) in order [*].

 

G.  The Buyer and the Seller have signed an amendment n°6 dated 27 February 2019
with reference CLC-CT1901550 (“Amendment N°6”) in order to [*].

 

H.  The Buyer and the Seller now wish to enter into this Amendment N°7 in order
to [*].

 

The terms “herein”, “hereof” and “hereunder” and words of similar import refer
to this Amendment N°7. Capitalized terms used herein and not otherwise defined
herein will have the meanings assigned thereto in the Agreement.

 

NOW IT IS HEREBY AGREED AS FOLLOWS:





 

 

Amendment Nº7 to the ALC A330-900neo Purchase Agreement

 

Ref. CLC - CT1902127

Page 2/5

 



 

 

1           [*]

 

2           [*]

 

3           [*]

 

4           [*]

 

5           [*]

 

6          INCONSISTENCY AND CONFIDENTIALITY

 

6.1       In the event of any inconsistency between the terms and conditions of
the Agreement and those of this Amendment N°7, the latter shall prevail to the
extent of such inconsistency, whereas the part of the Agreement not concerned by
such inconsistency shall remain in full force and effect.

 

6.2       This Amendment N°7 reflects the understandings, commitments,
agreements, representations and negotiations related to the matters set forth
herein whatsoever, oral and written, and may not be varied except by an
instrument in writing of even date herewith or subsequent hereto executed by the
duly authorised representatives of both Parties.

 

6.3       This Amendment N°7 shall be treated by both Parties as confidential
and shall not be released in whole or in part to any third party without the
prior consent of the other Party except as may be required by law, or to
professional advisors for the implementation hereof.

 

7          COUNTERPARTS

 

This Amendment N°7 may be executed by the Parties in separate counterparts, each
of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.

 

8          LAW AND JURISDICTION

 

This Amendment N°7 will be governed by and construed and the performance thereof
will be determined in accordance with the laws of the State of New York, without
giving effect to its conflicts of laws provisions that would result in the
application of the law of any other jurisdiction.

 

The other provisions of Clause 22.6 of the Purchase Agreement shall apply to
this Amendment N°7 as if the same were set out in full herein, mutatis mutandis.

 





 

 

Amendment Nº7 to the ALC A330-900neo Purchase Agreement

 

Ref. CLC - CT1902127

Page 3/5

 



 

IN WITNESS WHEREOF this Amendment N°7 was entered into the day and year first
above written.

 

 

 

For and on behalf of

For and on behalf of

 

 

 

 

 

 

AIR LEASE CORPORATION

AIRBUS S.A.S.

 

 

 

 

/s/ Steven F. Udvar-Hazy

/s/ Benoît de Saint-Exupéry

 

 

By: Steven F. Udvar-Hazy

By: Benoît de Saint-Exupéry

 

 

Its: Executive Chairman

Its: Senior Vice President, Contracts

 





 

 

Amendment Nº7 to the ALC A330-900neo Purchase Agreement

 

Ref. CLC - CT1902127

Page 4/5

 



 

APPENDIX 1

DELIVERY SCHEDULE

 

CAC ID

Aircraft Rank

Scheduled Delivery Month

Aircraft Type

[*]

[*]

[*]-18

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]-23

[*]

 

 

 

Amendment Nº7 to the ALC A330-900neo Purchase Agreement

 

Ref. CLC - CT1902127

Page 5/5

 

